Matter of G.S. v Diamond (2019 NY Slip Op 06775)





Matter of G.S. v Diamond


2019 NY Slip Op 06775


Decided on September 25, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
LINDA CHRISTOPHER, JJ.


2019-07068

[*1]In the Matter of G.S. (Anonymous), petitioner,
vArthur Diamond, etc., et al., respondents.


G. S., Jericho, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Monica Hanna of counsel), for respondents Arthur Diamond and Norman St. George.
John W. McConnell, New York, NY (Sandra H. Irby of counsel), for respondents Supreme Court of the State of New York, in and for Nassau County, Maureen O'Connell, Clerk of the Court, Matrimonial Part, Nassau County, and New York State Office of Court Administration.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondents, in effect, to transfer all issues related to child support and ancillary matters in a certain matrimonial action pending in the Supreme Court, Nassau County, to the Family Court, Nassau County.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., LEVENTHAL, MILLER and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court